Exhibit 10.2

 

premier exhibitions, inc.

 

and

 

daoping bao

 

and

 

nancy brenner

 

 

SUCCESS PAYMENT agreement

 

 

April 2, 2015

 

Dentons Canada LLP
20th Floor, 250 Howe Street
Vancouver, British Columbia
V6C 3R8

 

 

 

 

success PAYMENT agreement

 

MEMORANDUM OF AGREEMENT made as of the 2nd day of April, 2015.

 

AMONG:

 

PREMIER EXHIBITIONS, INC., a corporation existing under the laws of the State of
Florida

 

(“Premier”)

 

AND:

 

DAOPING BAO, businessperson residing in Surrey, British Columbia

 

(“Bao”)

 

AND:

 

NANCY BRENNER, businessperson residing in Surrey, British Columbia

 

(“Brenner” and collectively with Bao, the “DK Shareholders” and collectively
with Premier the “Parties”)

 

WHEREAS each of Premier, Bao, Brenner, Dinoking Tech Inc. (“DK”) and 1032403
B.C. Ltd. (“ExchangeCo”), immediately before the entering into of this
agreement, entered into a Merger Agreement dated April 2, 2015 (the “ Merger
Agreement”) under which ExchangeCo acquired all of the securities of DK;

 

WHEREAS under the Merger Agreement the DK Shareholders sold their respective
shares of DK to ExchangeCo in exchange for Premier Shares and/or Exchangeable
Shares exchangeable for Premier Shares;

 

WHEREAS each of the DK Shareholders and Premier has agreed that DK has been
working to obtain rights in respect of certain potential future assets which
have value (the “Future Rights”);

 

WHEREAS the DK Shareholders will continue to work to obtain such Future Rights;

 

WHEREAS if obtained after the date of Closing (as defined below), the value of
such Future Rights will be for the benefit of the Premier corporate group;

 

WHEREAS each of the DK Shareholders and Premier has agreed that the value of the
Future Rights, if obtained, is equal to $8,562,714 (the “Value”), which is more
particularly as follows:

 

$4,281,357 representing 50% of the Value (the “Cedar Fair Value”)

 

$1,712,543 representing 20% of the Value (the “Macau Signing Value”)

 

$2,568,814 representing 30% of the Value (the “Macau Opening Value”)

 

- 2 -

 

 

WHEREAS the Value has been calculated as the difference between $14,990,272
million and the number of Premier Shares and/or Exchangeable Shares issued or
issuable to the DK Shareholders under the Merger Agreement multiplied by $4.48;

 

WHEREAS Premier has agreed that if as of the Closing (as defined below), the
Future Rights have been obtained by DK or a subsidiary of DK, it is appropriate
for there to be an increase in either or both of the Exchangeco Exchange Ratio
or the Premier Exchange Ratio under the Merger Agreement, such that the DK
Shareholders will receive a greater number of Premier Shares or Exchangeable
Shares (as the case may be) in exchange for their DK Shares based on the
Exchange Ratio Adjustment Formula; and

 

WHEREAS Premier has agreed that if and when, after Closing (as defined below),
the Future Rights are obtained by the Premier corporate group, the DK
Shareholders should be compensated therefor in the amount of the Cedar Fair
Signing Value if a Cedar Fair Triggering Event (as defined below) occurs on or
after Closing, in the amount of the Macau Signing Value if a Macau Signing
Triggering Event (as defined below) occurs on or after Closing, and/or in the
amount of the Macau Opening Value if a Macau Opening Triggering Event (as
defined below) occurs on or after Closing.

 

THIS AGREEMENT WITNESSETH THAT in consideration of the respective covenants and
agreements herein contained and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each Party), the
Parties hereby covenant and agree as follows:

 

- 3 -

 

 

1.0         INTERPRETATION

 

1.1         Definitions

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms shall have the following meanings
respectively:

 

“Business Day” means any day on which commercial banks are open for business in
Vancouver, British Columbia and Atlanta, Georgia and other than a Saturday, a
Sunday or a day observed as a holiday in Vancouver, British Columbia under the
laws of the Province of British Columbia or the federal laws of Canada, or in
Atlanta, Georgia under the laws of the State of Georgia or the federal laws of
the United States of America.

 

“Cedar Fair Agreement” means any new agreement or any agreement relating to the
replacement, amendment, restatement, renewal or extension of that certain
agreement between DK and Cedar Fair, L.P.

 

“Cedar Fair Triggering Event” the execution of the Cedar Fair Agreement by DK or
a subsidiary of DK and Cedar Fair, L. P.

 

“Closing” means the effective time on the date upon which the transactions
contemplated in the Merger Agreement occur;

 

“DK Shareholder Percentage”

 

i.in respect of Bao means 87.5%; and

 

ii.in respect of Brenner means12.5%,

 

in each case, of each and every amount payable by Premier hereunder.

 

“DK Shareholders” has the meaning set out above.

 

“Macau Agreement” means a proposed joint venture agreement among a newly formed
subsidiary of DK, and a subsidiary of Macau Legend Development Limited relating
to the cultural, exhibition and entertainment business activities and related
operational and management matters, including a proposed dinosaur exhibition
project.

 

“Macau Signing Triggering Event” means the execution of the Macau Agreement by
DK, or a newly formed subsidiary of DK, and a subsidiary of Macau Legend
Development Limited

 

“Macau Opening” means the opening of the business under the Macau Agreement.

 

“Macau Opening Triggering Event” means the opening of a Macau exhibit pursuant
to the Macau Agreement.

 

All other capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.

 

- 4 -

 

 

1.2         Interpretation Not Affected by Headings, etc.

 

The division of this Agreement into sections and other portions and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation hereof. Unless otherwise indicated, all
references in this Agreement to a “Section” followed by a number and/or a letter
refer to the specified section of this Agreement, and all references in this
Agreement to an Appendix or Exhibit followed by a letter refer to the specified
Appendix or Exhibit to this Agreement. Unless otherwise indicated, the terms
“this Agreement”, “hereof”, “herein”, “hereunder” and “hereby” and similar
expressions refer to this Agreement (including the Appendices and Exhibits
hereto), as amended or supplemented from time to time pursuant to the applicable
provisions hereof, and not to any particular section or other portion hereof.

 

1.3         Currency

 

Unless otherwise indicated, all sums of money referred to in this Agreement are
expressed in lawful money of the United States of America.

 

1.4         Number, etc.

 

Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and words importing any gender shall include
all genders.

 

1.5         Date For Any Action

 

In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.6         Entire Agreement

 

This Agreement and the agreements and other documents referred to herein
constitute the entire agreement between the Parties with respect to the payment
of the Value, and other transactions contemplated hereby and supersede all other
prior agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties with respect thereto.

 

1.7         Construction

 

In this Agreement, unless otherwise indicated:

 

(a)the words “include”, “including” or “in particular”, when following any
general term or statement, shall not be construed as limiting the general term
or statement to the specific items or matters set forth or to similar items or
matters, but rather as permitting the general term or statement to refer to all
other items or matters that could reasonably fall within the broadest possible
scope of the general term or statement;

 

(b)a reference to a statute means that statute, as amended and in effect as of
the date of this Agreement, and includes each and every regulation and rule made
thereunder and in effect as of the date hereof;

 

- 5 -

 

 

(c)a reference to an “approval”, “authorization”, “consent”, “designation”,
“notice” or “agreement” means an approval, authorization, consent, designation,
notice or agreement, as the case may be, in writing, signed by an authorized
representative of the party or parties thereto;

 

(d)the phrase “ordinary course of business”, or any variation thereof, of any
person refers to the business of such person, carried on in the regular and
ordinary course including commercially reasonable and businesslike actions that
are in the regular and ordinary course of business for such person consistent
with the past practices of such person;

 

(e)where a word, term or phrase is defined, its derivatives or other grammatical
forms have a corresponding meaning; and

 

(f)time is of the essence.

 

2.0         TRIGGERING EVENTS AND PAYMENTS

 

2.1         Cedar Fair Agreement

 

2.1.1      If a Cedar Fair Trigger Event occurs after Closing that shall trigger
a right to payment on the part of the DK Shareholders. Premier shall within two
(2) business days after the date on which a notice is delivered by the DK
Shareholder electing at its option to obtain the Cedar Fair Value in Premier
Shares or cash, as elected, which date must not be prior to the date of the
Cedar Fair Triggering Event:

 

(a)if so elected, allot and issue to the DK Shareholder who so elects their
respective DK Shareholder Percentage of that number of Premier Shares (on a
fully paid and non-assessable basis) equal to the quotient obtained by dividing
the Cedar Fair Value by (i) the lower of $5.15 and (ii) the VWAP of the Premier
Shares for the 60 day period ending immediately prior to the date of the Cedar
Fair Triggering Event; or

 

(b)if so elected, deliver to the DK Shareholder who so elects into such account
or to such payee as such DK Shareholder has specified in the notification, in
certified funds or by wire transfer, their respective DK Shareholder Percentage
of $4,281,357, being the Cedar Fair Value,

 

provided, however if the total gross revenue value of the Cedar Fair Agreement
is less than $3 million then no payment or share issuance will be owed to the DK
Shareholders pursuant to this Section 2.1.1.

 

2.2         Macau Agreement

 

2.2.1      If a Macau Signing Triggering Event occurs after Closing that shall
trigger a right to payment on the part of the DK Shareholders. Premier shall
within two (2) business days after the date on which a notice is delivered by
the DK Shareholder electing at its option to obtain the Macau Signing Value in
Premier Shares or cash, as elected, which date must not be prior to the date of
the Macau Signing Triggering Event:

 

- 6 -

 

 

(a)if so elected, allot and issue to the DK Shareholder who so elects their
respective DK Shareholder Percentage of that number of Premier Shares (on a
fully paid and non-assessable basis) equal to the quotient obtained by dividing
the Macau Signing Value by (i) the lower of $8.96 and (ii) the VWAP of the
Premier Shares for the 60 day period ending immediately prior to the date of the
Macau Signing Triggering Event; or

 

(b)if so elected, deliver to the DK Shareholder who so elects into such account
or to such payee as such DK Shareholder has specified in the notification, in
certified funds or by wire transfer, their respective DK Shareholder Percentage
of $1,712,543, being the Macau Signing Value.

 

2.2.2       If a Macau Opening Triggering Event occurs after Closing that shall
trigger a right to payment on the part of the DK Shareholders. Premier shall
within two (2) business days after the date on which a notice is delivered by
the DK Shareholder electing at its option to obtain the Macau Opening Value in
Premier Shares or cash, as elected, which date must not be prior to the date of
the Macau Opening Triggering Event:

 

(a)if so elected, allot and issue to the DK Shareholder who so elects their
respective DK Shareholder Percentage of that number of Premier Shares (on a
fully paid and non-assessable basis) equal to the quotient obtained by dividing
the Macau Opening Value by (i) the lower of $8.96 and (ii) the VWAP of the
Premier Shares for the 60 day period ending immediately prior to the date of the
Macau Opening Triggering Event; or

 

(b)if so elected, deliver to the DK Shareholder who so elects into such account
or to such payee as such DK Shareholder has specified in the notification, in
certified funds or by wire transfer, their respective DK Shareholder Percentage
$2,568,814 being the Macau Opening Value,

 

provided however, if the Macau Opening occurs later than June 30, 2018 then no
payment or share issuance will be owed to DK Shareholders pursuant to this
Section 2.2.2.

 

2.3         Registration of Shares

 

2.3.1      Premier shall register the Premier Shares (if any) issued under this
Section 2.0,

 

(a)in respect of Bao, Daoping Bao;

 

(b)in respect of Brenner, Nancy Brenner.

 

3.0         GENERAL

 

3.1         Notices

 

All notices and other communications which may or are required to be given
pursuant to any provision of this Agreement shall be given or made in writing
and shall be deemed to be validly given if served personally or by telecopy, in
each case addressed to the particular Party at:

 

- 7 -

 

 

(a)If to Premier:

 

Premier Exhibitions, Inc.
Suite 900, 3340 Peachtree Road N.E.
Atlanta, Georgia 30326
USA

 

Attention:         Chief Executive Officer
Facsimile:        (404) 842-2626

 

with a copy to:

 

Thompson Hine LLP (Cleveland)
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291
USA

 

Attention:         Derek Bork
Facsimile:        (216) 566-5800

 

(b)If to Bao:

 

5790 126A Street
Surrey, British Columbia V6W 1K9
Canada

 

Attention:         Daoping Bao
Facsimile:        (604) 277-1617

 

with a copy to:

 

Dentons Canada LLP
20th Floor, 250 Howe Street
Vancouver, British Columbia V6C 3R8
Canada

 

Attention:         Catherine Wade
Facsimile:        (604) 683-5214

 

(c)If to Brenner:

 

18 - 1828 Lilac Drive
Surrey, British Columbia V4A 5C9
Canada

 

Attention:         Nancy Brenner
Facsimile:        (604) 277-1617

 

- 8 -

 

 

with a copy to:

 

Dentons Canada LLP
20th Floor, 250 Howe Street
Vancouver, British Columbia V6C 3R8
Canada

 

Attention:         Catherine Wade
Facsimile:        (604) 683-5214

 

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
telecopying thereof.

 

3.2         Assignment

 

Each of the DK Shareholders may assign its rights or obligations under this
Agreement with the consent of Premier, such consent not to be unreasonably
withheld, delayed or conditioned. Premier may not, without the prior written
consent of each of the DK Shareholders (which consent may be arbitrarily
withheld) assign its rights or obligations under this Agreement.

 

3.3         Binding Effect

 

This Agreement and the Arrangement shall be binding upon and shall enure to the
benefit of the Parties and their respective successors.

 

3.4         Waiver and Modification

 

The DK Shareholders and Premier may waive or consent to the modification of the
provisions hereof, in whole or in part, and may waive or consent to the
modification of any of the covenants herein contained for their respective
benefit or waiver or consent to the modification of any of the obligations of
the other Parties. Any waiver or consent to the modification of any of the
provisions of this Agreement, to be effective, must be in writing executed by
the Party granting such waiver or consent.

 

3.5         Further Assurances

 

Each Party shall, from time to time, and at all times hereafter, at the request
of the other Parties, but without further consideration, do all such further
acts and things and execute and deliver all such further documents and
instruments as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.

 

3.6         Governing Laws

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein and
shall be treated in all respects as a British Columbia contract.

 

- 9 -

 

 

3.7         Severability

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the Parties shall in such event negotiate in good faith to
modify the Agreement to preserve each Party’s anticipated benefits under this
Agreement.

 

3.8         Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

 

- 10 -

 

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first written above.

 

PREMIER EXHIBITIONS, INC.

 

By:  /s/ Mark A. Sellers     Authorized Signatory  

 

Signed in the presence of:   )       )       )   /s/ witness   ) /s/ Daoping Bao
Witness   ) DAOPING BAO

 

Signed in the presence of:   )       )       )   /s/ witness   ) /s/ Nancy
Brenner Witness   ) NANCY BRENNER

 

- 11 -



